DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (10,392,675).  Ueda discloses an apparatus line for manufacturing seamless steel pipes (Figs. 2 and 3; col. 8, lines 28-30 and 45-47) comprising a heating apparatus (1) for heating raw material (billet; col. 8, line 48), a piercing apparatus (2) for piercing the raw material (col. 9, lines 11-15) to form a pipe, a rolling apparatus (3) to form the pipe to a finished size (col. 9, lines 23-32) and a cooling apparatus (6) arranged on an exit side of the rolling apparatus wherein the cooling apparatus (Fig. 3) is positioned directly at an exit of the rolling apparatus (with no intermediate work station) when pipe reheating is not done (col. 10, lines 1-3).  Regarding claim 2, a heat-retention apparatus (7) having a heating function (col. 11, lines 7-10) is arranged on an exit side of the cooling apparatus.  Regarding claims 3 and 7, Ueda discloses that the cooling apparatus (6) has an average cooling speed of greater than 1°C (col. 10, lines 16-18). Regarding claims 4-6, 9 and 10, Ueda discloses that the heat retention device (8) has a heating capability of greater than 1°C (col. 12, lines 58-62).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishiyama discloses an apparatus line for manufacturing seamless steel pipes (Fig. 1; [0042]) comprising a heating apparatus (1) for heating raw material (billet; [0045]), a piercing apparatus (2) for piercing the raw material [0046] to form a hollow shell, a rolling apparatus (3,4) to form the tube blank to a desired size [0047] and a cooling apparatus (6,7) arranged on an exit side (after the sizing mill (4) and holding furnace (5); Fig. 1) of the rolling apparatus.  Regarding claim 2, a heat-retention apparatus (8) having a heating function [0057] is arranged on an exit side of the cooling apparatus (after the cooling (6) and quenching (7); Fig. 1).  Regarding claims 3 and 7, Ishiyama discloses that the cooling apparatus (6) has an average cooling speed of greater than 1°C ([0054], lines 1 and 2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725